Name: 93/148/EEC: Commission Decision of 19 January 1993 amending Decision 81/526/EEC concerning the animal health conditions and veterinary certification of imports of fresh meat from Switzerland
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  health;  animal product;  tariff policy;  Europe
 Date Published: 1993-03-11

 Avis juridique important|31993D014893/148/EEC: Commission Decision of 19 January 1993 amending Decision 81/526/EEC concerning the animal health conditions and veterinary certification of imports of fresh meat from Switzerland Official Journal L 058 , 11/03/1993 P. 0063 - 0065COMMISSION DECISION of 19 January 1993 amending Decision 81/526/EEC concerning the animal health conditions and veterinary certification of imports of fresh meat from Switzerland(93/148/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, porcine, ovine and caprine animals, fresh meat and meat products from third countries (1), as last amended by Council Regulation (EEC) No 1601/92 (2), and in particular Articles 14 and 16 thereof, Whereas Commission Decision 81/526/EEC (3), as amended by Decision 83/70/EEC (4), lays down the animal health conditions and veterinary certification of imports of fresh meat from Switzerland, and whereas such imports of fresh meat originate from Swiss animals; Whereas the competent authorities of Switzerland have provided guarantees concerning the application in their country of Community veterinary legislation relating to the animal health conditions required for the importation of fresh meat coming from third countries; Whereas, in view of these guarantees, and in conformity with the requirements of Article 14 of Directive 72/462/EEC, it is appropriate to authorize the importation of fresh meat coming from Switzerland which does not necessarily originate from that country; Whereas, moreover, health protection measures have been laid down at Community level in relation to foot-and-mouth disease and classical swine fever; Whereas it is necessary to amend Decision 81/526/EEC accordingly and, in particular, to lay down a supplementary attestation ensuring that the fresh meat imported from Switzerland satisfies the requirements of Directive 72/462/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 81/526/EEC is hereby amended as follows: 1. Articles 2 and 4 are deleted; 2. Annex A is replaced by the Annex to this Decision. Article 2 This Decision shall apply from the 15th day following its notification. Article 3 This Decision is addressed to the Member States. Done at Brussels, 19 January 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 173, 27. 6. 1992, p. 13. (3) OJ No L 196, 18. 7. 1981, p. 19. (4) OJ No L 47, 19. 2. 1983, p. 25. ANNEX 'ANNEX A ANIMAL HEALTH CERTIFICATE for fresh meat (1) of domestic animals of the bovine, porcine, ovine and caprine species, intended for consignment to the European Economic Community Country of destination: Reference number of the public health certificate (2): Exporting country: SWITZERLAND Ministry: Department: Reference: (Optional) I. Identification of meat Meat of: (Animal species) Nature of cuts: Nature of packaging: Number of cuts or packages: Net weight: II. Origin of meat Address(es) and veterinary approval number(s) (2) of the approved slaughterhouse(s): Address(es) and veterinary approval number(s) (2) of the approved cutting plant(s): Address(es) and veterinary approval number(s) (2) of the approved cold store(s): III. Destination of meat The meat will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (3): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned official veterinarian, certify that: 1. the fresh meat described above is obtained from: - animals which have either (a) remained in the territory of Switzerland for at least three months before being slaughtered or since birth in the case of animal less than three months old (4), or (b) remained on the territory or part of the territory of a Member State of the European Community and/or a country figuring on the relevant list in the Annex to Council Directive 79/542/EEC for at least three months before being slaughtered or since birth in the case of animals less than three months old (see supplementary attestation, Part V) (1), - animals which have come from holdings in which there has been no outbreak of foot-and-mouth disease in the previous 30 days, and around which within a radius of 10 km there has been no case of foot-and-mouth disease for 30 days, - animals which have been transported to the approved slaughterhouse concerned without contact with animals which do not comply with the conditions required for export of their meat to the Community, and, if conveyed in a means of transport, that the latter has been cleaned and disinfected before loading, - animals which have passed the ante-mortem health inspection referred to in Article 17 (2) (g) of Directive 72/462/EEC at the slaughterhouse during the 24 hours before slaughter and have shown no evidence of foot-and-mouth disease, - in the case of fresh meat from swine, animals which have not come from a holding which for health reasons is subject to prohibition as a result of porcine brucellosis during the previous six weeks, - in the case of fresh meat from sheep and goats, animals which have not come from a holding which for health reasons is subject to prohibition as a result of an outbreak of ovine or caprine brucellosis during the pevious six weeks; 2. the fresh meat described above is obtained from an establishment or establishments in which, after a case of foot-and-mouth disease has been diagnosed, further preparation of meat for export to the Community has been authorized only after slaughter of all animals present, removal of all meat, and the total cleaning and disinfection of the establishments under the control of an official veterinarian. V. Supplementary attestation (1) I, the undersigned official veterinarian, certify that the fresh meat described above includes meat imported into Switzerland from the following third country(ies) . . . and/or the following Member States of the European Communities . . . between the following dates . . . 19 . . and . . . 19 . . of the fresh meat in Switzerland the responsible veterinary authorities of Switzerland carried out the appropriate checks having the same effect as the checks required by the European Communities in similar circumstances to ensure that the fresh meat satisfied the requirements of Directive 72/462/EEC including public health conditions laid down in Article 4 and specific animal health conditions laid down pursuant to Article 16, or of Directive 64/433/EEC and of Article 3 and 4 of Directive 72/461/EEC. I further certify that copies of the certificates which accompanied the fresh meat when imported into Switzerland will be retained for possible inspection by officials of the European Communities for a period of not less than two years from the date of this certificate. Done at (Place) on (Date) seal (5) (Signature of official veterinarian) (Name in capital letters, title and qualification)' (1) Fresh meat means all parts fit for human consumption from domestic animals of the bovine, porcine, ovine and caprine species, which have not undergone any preserving process; however, chilled and frozen meat shall be considered as fresh meat. (2) Optional when the country of destination authorized the importation of fresh meat for uses other than human consumption in application of Article 19 (a) of Directive 72/462/EEC. (3) For railway wagons or goods vehicles the registration number should be given, for aircraft the flight number and for ships the name. (4) Delete as required. (5) The colour of the seal must be different to that of the colour of the printing on the certificate.